

PROMISSORY NOTE
Principal
$2,915,000.00
Loan Date
04-10-2020
Maturity
04-10-2022
Loan No
19845002
Call / Coll
Account
Officer LNS
Initials
References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing "***" has been omitted due to text length limitations.



Borrower:
ADDVANTAGE TECHNOLOGIES GROUP INC (TIN:  73-1351610)
1221 E HOUSTON
BROKEN ARROW, OK  74012
Lender:
Vast Bank, N.A. dba Valley National Bank
Tulsa - Elgin
110 N Elgin
Tulsa, OK  74120

 



 
Principal Amount:  $2,915,000.00
 
Date of Note:  April 10, 2020



SBA LOAN #. SBA Loan #60465370-03.
PROMISE TO PAY.  ADDVANTAGE TECHNOLOGIES GROUP INC ("Borrower") promises to pay
to Vast Bank, N.A. dba Valley National Bank ("Lender"), or order, in lawful
money of the United States of America, the principal amount of Two Million Nine
Hundred Fifteen Thousand & 00/100 Dollars ($2,915,000.00), together with
interest on the unpaid principal balance from April 10, 2020, until paid in
full.
PAYMENT.  Borrower will pay this loan in accordance with the following payment
schedule, which calculates interest on the unpaid principal balances as
described in the "INTEREST CALCULATION METHOD" paragraph using the interest
rates described in this paragraph:  17 monthly consecutive principal and
interest payments of $164,045.00 each, beginning November 10, 2020, with
interest calculated on the unpaid principal balances using an interest rate of
1.000% per annum based on a year of 360 days; and one principal and interest
payment of $164,044.99 on April 10, 2022, with interest calculated on the unpaid
principal balances using an interest rate of 1.000% per annum based on a year of
360 days.  This estimated final payment is based on the assumption that all
payments will be made exactly as scheduled; the actual final payment will be for
all principal and accrued interest not yet paid, together with any other unpaid
amounts under this Note.  Unless otherwise agreed or required by applicable law,
payments will be applied first to any accrued unpaid interest; then to
principal; then to any unpaid collection costs; and then to any late charges. 
Borrower will pay Lender at Lender's address shown above or at such other place
as Lender may designate in writing.
INTEREST CALCULATION METHOD.  Interest on this Note is computed on a 30/360
simple interest basis; that is, with the exception of odd days before the first
full payment cycle, monthly interest is calculated by applying the ratio of the
interest rate over a year of 360 days, multiplied by the outstanding principal
balance, multiplied by a month of 30 days.  Interest for the odd days before the
first full month is calculated on the basis of the actual days and a 360-day
year.  All interest payable under this Note is computed using this method.
PREPAYMENT.  Borrower may pay without penalty all or a portion of the amount
owed earlier than it is due.  Early payments will not, unless agreed to by
Lender in writing, relieve Borrower of Borrower's obligation to continue to make
payments under the payment schedule.  Rather, early payments will reduce the
principal balance due and may result in Borrower's making fewer payments. 
Borrower agrees not to send Lender payments marked "paid in full", "without
recourse", or similar language.  If Borrower sends such a payment, Lender may
accept it without losing any of Lender's rights under this Note, and Borrower
will remain obligated to pay any further amount owed to Lender.  All written
communications concerning disputed amounts, including any check or other payment
instrument that indicates that the payment constitutes "payment in full" of the
amount owed or that is tendered with other conditions or limitations or as full
satisfaction of a disputed amount must be mailed or delivered to:  Vast Bank,
N.A. dba Valley National Bank, 13112 S. Memorial Drive Bixby, OK  74008.
LATE CHARGE.  If a payment is 15 days or more late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment or $50.00,
whichever is greater.
INTEREST AFTER DEFAULT.  Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased by adding an
additional 5.000 percentage point margin ("Default Rate Margin").  The Default
Rate Margin shall also apply to each succeeding interest rate change that would
have applied had there been no default.  After maturity, or after this Note
would have matured had there been no default, the Default Rate Margin will
continue to apply to the final interest rate described in this Note.  However,
in no event will the interest rate exceed the maximum interest rate limitations
under applicable law.
DEFAULT.  Each of the following shall constitute an event of default ("Event of
Default") under this Note:
Payment Default.  Borrower fails to make any payment when due under this Note.
Other Defaults.  Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.
Default in Favor of Third Parties.  Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower's property or Borrower's ability to repay this
Note or perform Borrower's obligations under this Note or any of the related
documents.
False Statements.  Any warranty, representation or statement made or furnished
to Lender by Borrower or on Borrower's behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.
Insolvency.  The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.
Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan.  This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender.  However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.
Events Affecting Guarantor.  Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note.
Change In Ownership.  Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.
Adverse Change.  A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.
Insecurity.  Lender in good faith believes itself insecure.
Cure Provisions.  If any default, other than a default in payment, is curable
and if Borrower has not been given a notice of a breach of the same provision of
this Note within the preceding twelve (12) months, it may be cured if Borrower,
after Lender sends written notice to Borrower demanding cure of such default: 
(1)  cures the default within ten (10) days; or  (2)  if the cure requires more
than ten (10) days, immediately initiates steps which Lender deems in Lender's
sole discretion to be sufficient to cure the default and thereafter continues
and completes all reasonable and necessary steps sufficient to produce
compliance as soon as reasonably practical.
LENDER'S RIGHTS.  Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.
ATTORNEYS' FEES; EXPENSES.  Lender may hire or pay someone else to help collect
this Note if Borrower does not pay.  Borrower will pay Lender that amount.  This
includes, subject to any limits under applicable law, Lender's attorneys' fees
and Lender's legal expenses, whether or not there is a lawsuit, including
without limitation all attorneys' fees and legal expenses for bankruptcy
proceedings (including efforts to modify or vacate any automatic stay or
injunction), and appeals.  If not prohibited by applicable law, Borrower also
will pay any court costs, in addition to all other sums provided by law.
JURY WAIVER.  Lender and Borrower hereby waive the right to any jury trial in
any action, proceeding, or counterclaim brought by either Lender or Borrower
against the other.
GOVERNING LAW.  This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
Oklahoma without regard to its conflicts of law provisions.  This Note has been
accepted by Lender in the State of Oklahoma.
CHOICE OF VENUE.  If there is a lawsuit, Borrower agrees upon Lender's request
to submit to the jurisdiction of the courts of TULSA County, State of Oklahoma.
RIGHT OF SETOFF.  To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account).  This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future. 
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law.  Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
debt against any and all such accounts.
COLLATERAL.  This loan is unsecured.
COMMERCIAL LOAN LATE CHARGE. If a payment is 15 days or more late, I will be
charged $50.00 or 5% of the past due amount.  However, Lender may charge the
maximum delinquency charge authorized by law as it may be increased during the
term of this loan.
SMALL BUSINESS ADMINISTRATION (SBA).  When SBA is the holder, this Note will be
interpreted and enforced under Federal law, including SBA regulations. Lender or
SBA may use state or local procedures for filing papers, recording documents,
giving notice, foreclosing liens, and other purposes. By using such procedures,
SBA does not waive any Federal immunity from state or local control, penalty,
tax, or liability. As to this Note, Borrower may not claim or assert against SBA
any local or state law to deny any obligation, defeat any claim of SBA, or
preempt Federal law.
SUCCESSOR INTERESTS.  The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.
GENERAL PROVISIONS.  If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note.  Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them.  Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor.  Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability.  All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party or guarantor or collateral; or impair, fail
to realize upon or perfect Lender's security interest in the collateral; and
take any other action deemed necessary by Lender without the consent of or
notice to anyone.  All such parties also agree that Lender may modify this loan
without the consent of or notice to anyone other than the party with whom the
modification is made.  The obligations under this Note are joint and several.
PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE.  BORROWER AGREES TO THE TERMS OF THE NOTE.
BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.
BORROWER:
ADDVANTAGE TECHNOLOGIES GROUP INC




By: _/s/ Joseph E. Hart__________________________
JOSEPH E HART, President of ADDVANTAGE
TECHNOLOGIES GROUP INC